UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


MARC S. SMITH,                            
                   Plaintiff-Appellant,
                  v.                              No. 00-1678
ALLIED SYSTEMS,
                  Defendant-Appellee.
                                          
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                         (CA-99-224-CCB)

                   Submitted: September 26, 2000

                       Decided: October 23, 2000

         Before LUTTIG and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Marc S. Smith, Appellant Pro Se. Gary Bruce Eidelman, SAUL,
EWING, WEINBERG & GREEN, Baltimore, Maryland; James Cle-
tus McGinty, ALSTON & BIRD, Atlanta, Georgia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       SMITH v. ALLIED SYSTEMS

                               OPINION

PER CURIAM:

   Marc S. Smith, an African-American male, filed suit against his
former employer, Allied Systems, Inc., alleging racial discrimination,
harassment, and retaliation in violation of Title VII of the Civil Right
Act, and racial discrimination under 42 U.S.C. §§ 1981, 1982, & 1985
(1994). The court granted Allied’s motion for summary judgment and
dismissed the action. Smith appeals that order and claims the district
court improperly limited discovery. We affirm.

   On appeal, Smith alleges the district court improperly granted sum-
mary judgment on his racial discrimination, retaliation, and harass-
ment claims. We review a grant of summary judgment de novo. See
Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th
Cir. 1988). Summary judgment is appropriate only if there are no
material facts in dispute and the moving party is entitled to judgment
as a matter of law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We must view the evidence in the light most favorable to the
non-moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
255 (1986).

   We have carefully reviewed the record in light of this standard and
find no reversible error in the district court’s thorough opinion.
Accordingly, we affirm the grant of summary judgment substantially
on the reasoning of the district court.* See Smith v. Allied Systems,
Inc., CCB-99-224 (D. Md. May 8, 2000).

   We further find the district court did not abuse its discretion in lim-
iting discovery in this case to those records and documents relevant

  *We note the district court, in analyzing Smith’s Title VII claim of
racial discrimination, applied the "pretext plus" standard that was
recently rejected by the United States Supreme Court. See Reeves v.
Sanderson Plumbing Prods. Inc., 120 S.Ct. 2097 (2000). For purposes of
Smith’s claim, however, application of this standard by the district court
has no effect on the outcome of his case. As the district court correctly
determined, Smith failed to establish a prima facie case of discrimination
based upon race.
                       SMITH v. ALLIED SYSTEMS                       3

to Smith’s individual claims of discrimination. See Martin v. Deiriggi,
985 F.2d 129, 137 (4th Cir. 1992).

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                          AFFIRMED